DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-30 and 32-37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ebert et al., US Patent Application Publication No. 2011/0011806 (hereinafter referred to as Ebert).  
Regarding claims 21-24, 26-30 and 32-36, Ebert discloses the use of alkoxylated polyalkanolamines as demulsifiers for splitting oil-water emulsions, especially for splitting crude oil emulsions (as recited in claims 21 and 33) (see Abstract).  The polyalkanolamines are obtained by the following process:
condensing at least one trialkanolamine, such as, triethanolamine and (as recited in component (A) of claim 21 and reads on claim 22), and dialkanolamines and/or polyols wherein the trialkanolamine is present at greater than 50 wt% of all monomers used in condensation (as recited in component (Ib) and (Ic) of claim 23 and reads on claim 24) (Para. [0025]-[0044] and see Examples), and   
polyalkanolamine are alkoxylated with C2-12 alkylene oxides and the terminal –OH groups are esterified with carboxylic acids with R groups having 6 to 20 carbon atoms, such as decanoic acid (as recited in component (B) of claim 21 and reads on claims 26-27 and 29-30) (Para. [0045]-[0061]),
wherein the alkoxylated polyalkanolamines are present in the composition at a concentration rate ranging from 2 ppm to 1000 ppm and added in dissolved from in solvents (as recited in claims 28, 32 and 34-36) (Para. [0061]-[0064]).  
	
	Regarding claim 25, Ebert does not explicitly disclose the percentage of terminal –OH groups being reacted with the carboxylic acid during esterification.  It is the 
	Regarding claim 37, see discussion above.  

Claim Rejections - 35 USC § 103
Claims 31, 34-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Sonne et al., US Patent Application Publication No. 2013/0150272 (hereinafter referred to as Sonne).
Regarding claims 31, 34-36, 38 and 40, Ebert discloses all the limitations discussed above but does not explicitly disclose the additives recited in claims 31 and 38-40.
Sonne discloses polymers that are useful as additives to inhibit or prevent the deposition of paraffin in hydrocarbon fluids, particularly crude oil produced from a subterranean formation (which can be offshore) wellbores and pipelines (as recited in claims 34-36) (see Abstract and Para. [0005]).  These polymers are random or block polymers made from addition reactions of a hydroxyl- and/or amine-containing base compound with at least one lactone monomer and at least one alkylene oxide monomer.  Sonne further discloses the presence of additional polymers including, alkylphenol formaldehyde resins (which are described as wax dispersants per the instant specification – as recited in claims 31, 38 and 40) (Para. [0031]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the additives of Sonne in the composition of Ebert as enhance the properties of the composition.  

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771